COURT OF APPEALS OF VIRGINIA


              Present: Judges Russell, Friedman and Callins
UNPUBLISHED


              Argued at Salem, Virginia


              RICHARD ANDREW HUFFMAN
                                                                              MEMORANDUM OPINION
              v.     Record No. 0797-21-3                                    JUDGE FRANK K. FRIEDMAN
                                                                                   JUNE 28, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                                             Christopher B. Russell, Judge

                               Charles S. Moore (Law Offices of John C. Singleton, on brief), for
                               appellant.

                               Mason D. Williams (Jason S. Miyares, Attorney General, on brief),
                               for appellee.


                     This is a case about the mistreatment of a family pet—specifically the appeal involves

              application of a recently amended statute which makes torturing or willfully inflicting inhumane

              injury on a companion animal a felony, even if the animal survives the abuse. The question here

              is whether evidence of defendant’s inaction and lack of care to the dog’s grievous condition

              satisfied the elements of the statute to support his felony conviction.

                     The trial court, in a bench trial, convicted Richard Andrew Huffman (“Huffman”) of

              felony animal cruelty in violation of Code § 3.2-6570(F). He challenges the trial court’s denial

              of his motion to strike, and the sufficiency of the evidence supporting his conviction for willful

              infliction of inhumane injury. For the following reasons, we affirm his conviction.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                         BACKGROUND

       “In accordance with familiar principles of appellate review, the facts will be stated in the

light most favorable to the Commonwealth, the prevailing party at trial.” Gerald v.

Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381

(2016)). In doing so, we discard any of Huffman’s conflicting evidence, and regard as true all

credible evidence favorable to the Commonwealth and all inferences that may reasonably be

drawn from that evidence. Id. at 473.

       Shortly past midnight on January 15, 2020, Deputy K. Gosney (“Gosney”) was

dispatched to Raphine, Virginia to perform a welfare check on three children in a vehicle.

Gosney identified the vehicle and stopped it for an expired registration. When Gosney

approached the vehicle, he observed Huffman in the driver’s seat, his wife Megan Harner

(“Harner”) in the front passenger seat, and three children under the age of five in the back seat.

The car was overflowing with refuse, clothes, and miscellaneous items, and smelled strongly of

feces, urine, and trash. There was a heavy odor of fecal matter that spread ten to fifteen feet

from the vehicle. Gosney could not see a dog initially, but at some point the dog moved and its

head poked through some of the material covering him.

       Sergeant Southers (“Southers”) and three other officers assisted Gosney at the scene.

Southers also noted that the terrible odor coming from the vehicle was “hard to describe.” After

the children exited the vehicle, Southers heard whining and observed a dog’s nose protruding

from a pile of trash and a blanket on the floorboard behind the driver’s seat. When Harner

removed the dog from the car, dog feces and urine were visible in the area where he had been

lying, and “it was very obvious that something was hanging from the dog’s testicles.” The dog

was sitting in feces, urine, trash, and dirt. Trash and bags were piled on top of the dog. The



                                                -2-
animal could not move his back legs and appeared to be partially paralyzed. Huffman and

Harner told the police that the dog was theirs and had been struck by a car a week ago.

       Another police officer, Deputy Tomlin (“Tomlin”), arrived at the scene. Tomlin refused

a car search for the first time in his nine-year career because “the smell coming from the car was

overwhelmingly nauseating to me. I felt like I was going to vomit once we opened the doors.”

       Similarly, Deputy Sheriff R. Knick (“Knick”), who worked with animal control, refused

to remove the animal from the vehicle when he arrived, because the car was so “filthy and

disgusting.” After Harner removed the pet, Knick photographed the dog and transported him to

a veterinary clinic for treatment. Knick testified that the dog’s odor was “awful.” It was so bad

that Knick was “gagging,” and despite the cold January night, he was forced to lower his

windows and wear a mask.1

       The veterinarian who examined the dog, Dr. Walter Logan, described the dog as a beagle

or beagle mix weighing twenty-five to thirty pounds. The dog’s name was Roscoe. Dr. Logan

testified that the dog had suffered a back injury and “had no feeling from [its] mid back thoracic

lumbar area. The whole back half of the dog was basically dead and it was wet and covered with

necrotic skin and [was] very putrid.” Roscoe did not have fecal control and had stool “running

out of his back end.” The dog “had urine [and] . . . feces all over it,” and his tissue and skin were

“pretty much rotting off.” Dr. Logan stated that Roscoe’s penis was “very swollen, black,

necrotic, rotting off” to the point that it was “almost . . . unusable.” He indicated that, if an

animal sat in urine and feces “for an extended period of time,” he would develop “tremendous

burns from the acidity of [the urine],” and the tissue would degrade from the moisture. He



       1
         Because officers on the scene were, understandably, repelled by the conditions in the
car, Harner retrieved the dog from behind the driver’s seat. Officers recounted that she spoke
kindly to the dog and he seemed comforted to see her. Evidence also revealed that the dog was
not malnourished.
                                               -3-
opined that sitting in urine and feces increased the likelihood of a serious, life-threatening

infection, and noted that Roscoe had, in fact, already developed an infection. Roscoe had no

cognitive function at this point, and was probably not in a lot of pain, though he was “alert.”

       Dr. Logan observed that, if the dog had been seen earlier, he could have undergone

“intense neurological surgery” to decompress the spinal cord and stabilize his vertebrae, but

when Dr. Logan saw him, treatment was no longer an option. Such medical care would have

been quite expensive. Although death was not imminent when Dr. Logan examined Roscoe, he

stressed that, based on the condition of the dog’s tissue, “death would have been oncoming at

some point in the near future,” necessitating the need to euthanize the animal. Dr. Logan noted

that, separate and apart from the dog’s back injury, his “swollen penis” and “rotting flesh” were

“serious injuries.” Dr. Logan conceded that Roscoe had no reflexes and likely was not in

substantial pain; however, he emphasized that the dog had no quality of life and, at the direction

of animal control, he euthanized it. He explained that, had a person brought the dog into him in

that condition, he would have called the police and gotten animal control involved himself per

his ethical obligations.

       At the conclusion of the evidence, the trial court convicted Huffman of felony animal

cruelty under Code § 3.2-6570(F).2 The trial court stressed that “the case [did not] rest on a

failure to take the dog to the vet when it needed to be taken to the vet.” Instead, it found that

“the case rest[ed] on willfully putting th[e] dog in the condition the dog was in when the dog was

found.” The court also stated the treatment of the dog amounted to torture and sentenced

Huffman to two years’ imprisonment with all but two months suspended. This appeal followed.




       2
         Huffman’s wife, Harner, was similarly charged and convicted of violating Code
§ 3.2-6570(F).
                                             -4-
                                     STANDARD OF REVIEW

        “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to support

it.’” McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original) (quoting

Smith v. Commonwealth, 296 Va. 450, 460 (2018)). “In such cases, ‘[t]he Court does not ask itself

whether it believes that the evidence at the trial established guilt beyond a reasonable doubt.’” Id.

(alteration in original) (quoting Secret v. Commonwealth, 296 Va. 204, 228 (2018)). “Rather, the

relevant question is whether ‘any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.’” Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting

Williams v. Commonwealth, 278 Va. 190, 193 (2009)). “If there is evidentiary support for the

conviction, ‘the reviewing court is not permitted to substitute its own judgment, even if its opinion

might differ from the conclusions reached by the finder of fact at the trial.’” McGowan, 72

Va. App. at 521 (quoting Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018)).

                                             ANALYSIS

        Huffman was convicted of violating Code § 3.2-6570(F). That statute states in pertinent

part:

               Any person who (i) tortures, willfully inflicts inhumane injury or
               pain not connected with bona fide scientific or medical
               experimentation, or cruelly and unnecessarily beats, maims, or
               mutilates any dog or cat that is a companion animal whether
               belonging to him or another and (ii) as a direct result causes
               serious bodily injury to such dog or cat that is a companion animal
               . . . or the euthanasia of such animal on the recommendation of a
               licensed veterinarian upon determination that such euthanasia was
               necessary due to the condition of the animal is guilty of a Class 6
               felony. . . .

Code § 3.2-6570(F).

        Huffman asserts two assignments of error; (1) that the motion to strike evidence was

denied in error and (2) that the evidence was insufficient to support his conviction. Huffman
                                                -5-
argues, essentially, that the Commonwealth did not prove that Huffman acted with the

“willfulness” required under the statute, and the injury to Roscoe was not “inhumane.”3

        The question of whether the evidence was sufficient requires us to analyze the meaning

of several terms in the statute, including “willfully inflict,” “inhumane injury,” and “serious

bodily injury.” We find that the evidence was sufficient to support his conviction.

            The Evidence was Sufficient to Establish Willful Infliction of Inhumane Injury Upon
            the Companion Animal

        Code § 3.2-6570(F) makes either torture or willfully inflicting inhumane injury or

unnecessarily beating, maiming or mutilating a dog or cat that is a companion animal a felony if

the mistreatment leads to serious bodily injury or euthanasia of the animal.4 Huffman’s challenge

to his conviction focuses on the language in subsection F requiring a showing of “torture” or

“willful infliction” of “inhumane injury” upon the companion animal to sustain his conviction. He

suggests that his inaction, or omissions of care, or “deliberate indifference,” do not rise to the level

of “willfulness” that was intended to be codified as felonious.

        The legislative history of Code § 3.2-6570(F) offers some context in analyzing Huffman’s

claims. A version of Code § 3.2-6570 has been enacted since 2008, and subsection F previously

required that an animal die because of its injuries for the action to constitute a felony. However,

Code § 3.2-6570(F) was amended in 2019 to allow a felony conviction, even if the animal survived

its injuries. While it is clear that the statutory language permits felony punishment for active



        3
         Though the dog was euthanized, the parties acknowledge that the euthanasia was
recommended, at least in part, because of the dog’s paralysis, which is not attributed to any
neglect by Huffman.
        4
          The statute employs the disjunctive “or,” meaning that any of the three prongs of Code
§ 3.2-6570(F)(i) may satisfy that element of the offense. See Williams v. Commonwealth, 61
Va. App. 1, 8 (2012) (“[T]he use of the disjunctive word ‘or,’ rather than the conjunctive ‘and,’
signifies the availability of alternative choices.” (alteration in original) (quoting Rose v.
Commonwealth, 53 Va. App. 505, 514 (2009))).
                                                  -6-
abuse such as torture, mutilation, or maiming of companion animals, Huffman questions whether

the language employed by the legislature is also broad enough to include his alleged acts of

omission or deliberate indifference in this case. He agrees that omission can include a failure to

act, but that the statutory requirement of “infliction” creates a high standard that is not met in this

case.

               A. Acts of Omission Can Constitute Willfulness Under the Statute

        The Commonwealth relies heavily on Pelloni v. Commonwealth, 65 Va. App. 733 (2016),

to support the position that Huffman’s treatment of the dog satisfies the “willfulness” component

of the statute. In Pelloni, which predates the 2019 amendment of subsection F of Code

§ 3.2-6570, the allegations against the appellant included his lack of care for several dogs,

including his failure to provide food and water. Id. at 736. A puppy in the appellant’s care was

found to have died because of several factors, including a general lack of care and veterinary

treatment, though the primary factor was “severe starvation.” Id. at 737. The appellant argued

that the evidence against him did not prove he acted willfully, because it failed to prove his

intent. Id. at 737-38. Noting that the phrase “willfully inflict” was not defined either by statute

or in case law interpreting the animal cruelty statute, we analyzed the term as used in other

criminal contexts. Id. at 738-43. In Pelloni, we found that the appellant had acted voluntarily

with a consciousness that “inhumane injury or pain” would result given that he was the caregiver

for the animals, he lived in the same vicinity as the animals, the puppy slowly starved to death

over two to three weeks, the puppy was infested with parasites, there was no food or water

available to the puppies, appellant was responsible for providing food and water, and he watched




                                                 -7-
the sick puppy die and did not take him for treatment, when all of the dog’s ailments were

preventable. Id. at 743-44.5

       In Pelloni we stated: “A voluntary act becomes willful, in law, only when it involves

conscious wrong or evil purpose on the part of the actor, or at least inexcusable carelessness,

whether the act is right or wrong.” Id. at 739 (second emphasis partially added) (quoting Willful,

Black’s Law Dictionary (10th ed. 2014)). Often, “‘willfulness’ must be established through

circumstances.” Correll v. Commonwealth, 42 Va. App. 311, 325 (2004), aff’d, 269 Va. 3

(2005). “Circumstantial evidence is as acceptable to prove guilt as direct evidence, and in some

cases, such as proof of intent or knowledge, it is practically the only method of proof.” Abdo v.

Commonwealth, 64 Va. App. 468, 476 (2015) (quoting Parks v. Commonwealth, 221 Va. 492,

498 (1980)). “While no single piece of evidence may be sufficient, the ‘combined force of many

concurrent and related circumstances, each insufficient in itself, may lead a reasonable mind

irresistibly to a conclusion [of guilt].’” Rams v. Commonwealth, 70 Va. App. 12, 37 (2019)

(quoting Stamper v. Commonwealth, 220 Va. 260, 273 (1979)).

       We determined in Pelloni, as we do here, that to violate Code § 3.2-6570, a defendant

need not intend to inflict “inhumane injury or pain” upon the animal, but the evidence must

support a rational finding that he or she “created a situation . . . ‘which [made] it not improbable

that injury [would] be occasioned, and [he knew], or [was] charged with the knowledge of, the




       5
          Neither Pelloni nor this opinion stands for the proposition that simply failing to take an
animal for medical treatment or euthanasia, particularly because of an inability to pay for it,
constitutes a violation of Code § 3.2-6570. The totality of the circumstances must be considered.
Here, we are not unmindful of the fact that Huffman faced financial challenges to providing
veterinary service to his dog for both his car accident injuries and subsequent necrosis.
However, the fact-finder could reasonably infer that the dog had not been cleaned or moved from
a fetid pool of filth in quite some time, and these conditions led to its finding that Huffman had
the requisite intent and willfulness.
                                                 -8-
probable consequences of [his] acts.’” Pelloni, 65 Va. App. at 743 (first, second, and fourth

alterations in original) (quoting Barrett v. Commonwealth, 268 Va. 170, 184 (2004)).

       Here, a rational fact-finder could easily conclude that Huffman created a situation which

made it not improbable that injury to Roscoe would occur, and he knew, or was charged with the

knowledge of, the probable consequences of his acts. For example, Huffman knew Roscoe had

been struck by a car and was unable to walk and defecate normally, thereby forcing him to

urinate and defecate where he lay. Based on the dog being covered in urine and feces, the strong

stench the dog emitted, and the general squalor of his surroundings in the car, a rational

fact-finder could conclude that Huffman had taken very few steps to keep Roscoe clean after he

was paralyzed, though he knew the probable consequences of his acts. A fair inference from the

numerous photos of the car was that the dog had been denied basic hygiene for an extended time,

that he was left to dwell in pools of his own urine and feces, and was significantly paralyzed

from a prior accident so that he could not escape the horrific conditions.6 Dr. Logan testified that

lying in excrement for “an extended period of time” could cause the dog’s skin to degrade,

leading to infection, and that the dog had, in fact, developed an infection that would eventually

cause his death. Despite obvious signs that Roscoe’s genitalia were rotting, Huffman allowed

the dog to continue to lie in his own excrement. As in Pelloni, the evidence was sufficient to

prove beyond a reasonable doubt that Huffman “willfully” inflicted injury on the dog. Code

§ 3.2-6570(F).




       6
         The court used words like “abhorrent,” “appalling,” and “ungodly” to describe the
conditions in the car. He observed that “to call it squalor . . . is almost insulting to the term
squalor.” The court stated that the conditions “shocked the conscience.”
                                                -9-
               B. “Inhumane Injury” and “Serious Bodily Injury” are Present Here

       Huffman argues that he did not torture or willfully inflict inhumane injury on his pet.7

Huffman did not specifically argue that his treatment of the dog was not “inhumane” prior to

questions at oral argument. At no point did he challenge whether Roscoe suffered a serious

bodily injury—though we analyze the meaning of a serious bodily injury to clarify the meaning

of “inhumane” in the context of Code § 3.2-6570.

       The statute uses both “inhumane injury” and “serious bodily injury.” “Inhumane” is not

defined, though serious bodily injury is:

               For the purposes of this subsection, “serious bodily injury” means
               bodily injury that involves substantial risk of death, extreme
               physical pain, protracted and obvious disfigurement, or protracted
               loss or impairment of the function of a bodily member, organ, or
               mental faculty.

Code § 3.2-6570(F). The veterinarian, Dr. Logan, provided specific testimony that the dog’s

injuries arising from his mistreatment satisfied the criteria for serious bodily injury—“protracted

and obvious disfigurement, or protracted loss or impairment of the function of a bodily member.”




       7
          As noted above, a conviction under the statute can rest upon either “torture” or the
“willful infliction of inhumane injury” prong. The Commonwealth, on appeal, distances itself
from the court’s comment that he “tortured” the animal and focuses on the court’s finding that
Huffman had “willfully” placed the dog in the situation where the terrible injury was likely to
occur. We think this is a reasonable posture from the Commonwealth, as all accounts show that
Roscoe appeared well-fed and not afraid to be near people. Where a fact-finder bases its
conviction on multiple, disjunctive prongs, each of which is sufficient to support the conviction,
the prosecution only needs to prevail on one prong to uphold the conviction. See supra n.4.
“Torture” connotes persecution, malice, or ill-will on a sadistic or heightened level. See Torture,
Webster’s Third New International Dictionary (1961) (“the infliction of intense pain [to] punish
or coerce [or] . . . to give sadistic pleasure to the torturer”). The Commonwealth’s focus on the
statute’s “willful infliction of inhumane injury” prong is more in keeping with the facts at
issue—and it is sufficient, standing alone, to uphold the conviction. In any event, “[w]hen a
defendant challenges on appeal the sufficiency of the evidence to sustain his conviction, the
appellate court has a duty to examine all the evidence that tends to support the conviction”
regardless of the trial court’s stated bases for its ruling. Bolden v. Commonwealth, 275 Va. 144,
147 (2008).
                                                   - 10 -
We are left to determine whether the conduct and omissions by Huffman in dealing with the

animal constituted willful infliction of “inhumane injury.”

       “We must determine the General Assembly’s intent from the words appearing in the

statute, unless a literal construction of the statute would yield an absurd result.” Pelloni, 65

Va. App. at 739 (quoting Schwartz v. Commonwealth, 45 Va. App. 407, 450 (2005)). “We

examine a statute in its entirety, rather than by isolating particular words or phrases. When the

language in a statute is clear and unambiguous, we are bound by the plain meaning of that

language.” Schwartz, 45 Va. App. at 450 (quoting Cummings v. Fulghum, 261 Va. 73, 77

(2001)). “When interpreting and applying a statute, [courts] assume that the General Assembly

chose, with care, the words it used in enacting the statute.” City of Richmond v. Virginia Elec. &

Power Co., 292 Va. 70, 75 (2016) (alteration in original) (quoting Kiser v. A.W. Chesterton Co.,

285 Va. 12, 19 n.2 (2013)). Therefore, we must read the statute “so as to give reasonable effect

to every word.” Id. (quoting Lynchburg Div. of Soc. Servs. v. Cook, 276 Va. 465, 483 (2008)).

       “[W]hen the General Assembly has used specific language in one instance, but omits that

language or uses different language when addressing a similar subject elsewhere in the Code, we

must presume that the difference in the choice of language was intentional.” Id. (quoting Zinone

v. Lee’s Crossing Homeowners Ass’n, 282 Va. 330, 337 (2011)). Given these rules of statutory

interpretation, we analyze the significance in the legislature’s usage of the term “inhumane

injury” which must necessarily mean something different than “serious bodily injury.”

       Pelloni did not specifically define inhumane injury; but it did hold that starving the puppy

and denying it basic care—acts of omission—constituted “willful infliction of inhumane injury”




                                                - 11 -
under Code § 3.2-6570(F).8 During oral argument, Huffman indicated he did not know what

“inhumane” meant, though he maintained his treatment of the dog was not inhumane given that

Roscoe was well-fed and healthy in other aspects. The Commonwealth posits that “inhumane”

within the parameters of this statute means the injury is caused with a level of severity or

aggravation beyond a normal injury. The Commonwealth further suggests that “willfully”

relates to intent, the phrase “inhumane injury” relates to the manner in which the infliction of

injury is imposed, and “serious bodily injury” relates to the nature and severity of the injury.9

The Commonwealth offers the example that physical discipline may be required to stop a dog

from attacking—but this would not necessarily be “inhumane.”

       We agree that there are cases in which companion animals will receive “serious bodily

injury” through means where no abusive or even wrongful intent is at issue, such as a surgical

procedure.10 We believe that the term “inhumane” was employed to distinguish cases in which

an animal suffers serious bodily injury, where the infliction itself was not “inhumane” or without

consideration for the animal. For example, a sleepy driver can be deemed to have “willfully”

caused an accident by driving without proper rest. See Conrad v. Commonwealth, 31 Va. App.

113, 121 (1999). Thus, a sleepy driver might “willfully” inflict serious bodily injury on an

unseen dog that he strikes—but this would not necessarily be an inhumane act. The same could


       8
         Pelloni was decided prior to a 2019 amendment to Code § 3.2-6570(F) permitting a
felony conviction even if the animal survives its injuries. However, the term “willfully inflicts
inhumane injury” was contained in the prior version of the Act and was reviewed in Pelloni.
Pelloni, 65 Va. App. at 738.
       9
        Inhumane means “not humane.” Inhumane, Webster’s, supra n.7. “Humane” means
“marked by compassion, sympathy, or consideration for other human beings or animals.”
Humane, supra.
       10
           Because “serious bodily injury,” by definition in Code § 3.2-6570(F), includes injury
that involves “protracted loss or impairment of the function of a bodily member, organ, or mental
faculty,” spaying or neutering an animal might be challenged as willfully inflicting serious
bodily injury if the “inhumane” qualifying language were not present.
                                               - 12 -
be said for an owner whose dog is injured accidently during friendly roughhousing or in a

hunting mishap.

       Although Huffman’s actions were omissions of care, they led to uncivilized conditions

which he knew or should have known would directly cause “serious bodily injury” to Roscoe.

Consistent with Pelloni, the fact-finder could properly determine that Huffman’s actions

“inflicted inhumane injury” under the facts of this case.

       C. Huffman’s Claim that the Commonwealth’s Evidence Failed to Support the
          Conviction is Not Supported by the Record.

       Huffman also challenges the Commonwealth’s lack of evidence as to what kind of care

Roscoe actually received in the week after he was paralyzed. He suggests there is no evidence of

whether the beagle was, in fact, washed, removed from the pool of excrement, or even taken to a

vet. He observes that it was the Commonwealth’s burden to prove what happened—and argues

that its evidence is insufficient. Huffman, however, fails to recognize the strength of the

prosecution’s evidence and related inferences flowing from it. The medical evidence and the

photos of the conditions in the car are sufficient to permit a fact-finder to conclude that Roscoe

was left in acidic pools of excrement long enough to cause massive burning and rotting of his

flesh. Though we do not know the exact period of time in which Roscoe was forced to lie in his

own waste, the circumstantial evidence and veterinary testimony establish that it was an

“extended period of time”—long enough for the dog’s skin to substantially decay. The

fact-finder stated that conditions in the car were “appalling,” “abhorrent,” and “shocked the

conscience.”

       Huffman also points out that the rotting flesh was secondary to the paralysis, Roscoe was

not able to feel deep pain due to his paralysis, and that he was well fed. Huffman argues Roscoe

was not “suffering,” according even to the Commonwealth’s veterinary witness. Again, these


                                               - 13 -
are factual arguments which a fact-finder could rely upon—but which the fact-finder in this case

deemed unpersuasive. Here, the companion animal was left to waste away under piles of debris,

while in pools of his own excrement. Dr. Logan testified that Roscoe’s genitalia were swollen to

four times a usual size and was in an “almost unusable condition.” He described the necrosis as

“serious.”

        While not every fact-finder may have found that Huffman’s actions, or inactions,

amounted to willful infliction of inhumane injury, the evidence presented against Huffman was

sufficient to allow a rational fact-finder to conclude, beyond a reasonable doubt, that Huffman

willfully inflicted both inhumane injury and serious bodily injury upon the dog. We find no

error in the trial court’s denial of the motion to strike.

                                            CONCLUSION

        The evidence here was sufficient to convict Huffman under Code § 3.2-6570(F). The

language of the statute is broad enough to support a conviction based on inaction or omission

where that conduct: “(i) willfully inflicts inhumane injury . . . [upon] any dog or cat that is a

companion animal . . . and (ii) as a direct result causes serious bodily injury to such dog or cat

. . . .” Code § 3.2-6570(F). The elements of the offense are met on this record. Accordingly, the

judgment of the trial court is affirmed.

                                                                                            Affirmed.




                                                  - 14 -